COURT OF APPEALS OF VIRGINIA


Present:   Judges Willis, Frank and Clements


JEAN E. ATTARD
                                            MEMORANDUM OPINION *
v.   Record No. 2288-01-2                       PER CURIAM
                                               MARCH 12, 2002
ANTHONY J. ATTARD


             FROM THE CIRCUIT COURT OF HENRICO COUNTY
                      George F. Tidey, Judge

           (Deanna D. Cook; Bremner, Janus, Cook &
           Marcus, on brief), for appellant.

           (Carol A.N. Breit, on brief), for appellee.


     Jean E. Attard (mother) appeals the decision of the trial

court to grant Anthony J. Attard (father) future unsupervised

visitation with their minor child.    Mother contends the circuit

court abused its discretion in (1) granting husband future

unsupervised visitation, (2) deferring decision making authority

on the issue of unsupervised visits to Clinical Alternatives, and

(3) placing husband in charge of monitoring his own counseling and

reporting his minor child's difficulties.   Upon reviewing the

record and briefs of the parties, we conclude that this appeal is

without merit.   Accordingly, we summarily affirm the decision of

the trial court.    See Rule 5A:27.




     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
                               BACKGROUND

     On appeal, we view the evidence in the light most favorable

to the party prevailing below and grant to that party all

inferences fairly deducible therefrom.       See McGuire v. McGuire, 10
Va. App. 248, 250, 391 S.E.2d 344, 346 (1990).      The parties

married on December 6, 1986.    One child, Charles J. Attard (the

child), was born of this marriage on November 18, 1994.        The

parties separated in February 1999.

     Mother was diagnosed with brain cancer during her pregnancy

in August 1994.   She underwent brain surgery on December 19, 1994,

one month after delivering the child.       During the course of this

surgery, a tumor was removed from the right frontal parietal lobe

of mother’s brain.   Mother subsequently suffered a recurrence of

symptoms for which she underwent additional chemotherapy in 1998.

She is presently taking the medications Dilantin and Phenobarbital

to prevent seizures.

     In January 1998, mother and father noted that the child's

behavior toward father abruptly changed.       On at least five or six

occasions, the child told father to die; go away.      On these

occasions, the child resisted being alone with father.      The child

also resisted father's attempts to change his diapers.      Mother

testified that it was about this time she learned of husband’s

alleged sexually deviant behavior.

     Concerned about the child’s behavior, the parties consulted a

child psychologist, Dr. Crichigno.      Father met once with

                                 - 2-
Dr. Crichigno and was questioned about his sexual behavior.

Within two months of this meeting, father sought counseling to

address mother's concerns about his sexual behavior.   Father

admitted suffering sexual abuse as a child.

     In 1998, father accepted an extended work assignment in

Japan; the child accompanied mother to New York where she received

medical treatment.   Upon arriving in Japan, father decided to

abandon the assignment and return to Richmond.   A month later,

father traveled to New York to visit mother and the child.    Both

parties testified that father's access to the child was restricted

and supervised by mother during this and subsequent visits.

     In February 1999, mother returned with the child to Richmond,

but she did not resume cohabitation with father.   Before the

issuance of an order allowing supervised visitation in late 2000,

father visited the child "on a majority of the weekends" for

periods of up to three and one-half hours.    All such visits were

supervised.   By May or June of 1999, the child's behavior,

according to mother, again started to decline.   She initiated

divorce proceedings on August 12, 1999.

     That month, mother consulted Dr. Pamela Waaland regarding her

perception that the child's behavior had declined.   Dr. Waaland

testified that during the initial meeting mother stated that the

child was having trouble with sleep, very fearful, having

nightmares, bizarre behavior, [and] having some aggression.     At

that meeting, mother expressed her concern about father's sexual

                                - 3-
behavior and her suspicion that father was sexually abusing the

child.    Since August 1999, Dr. Waaland has conducted over thirty

sessions with the child.   She characterized the meetings as

common.    Dr. Waaland met with father once, in January 2000.   At

trial, Dr. Waaland diagnosed the child with adjustment reaction

disorder and stated that she was unable to rule out a diagnosis of

post-traumatic stress disorder.    One possible explanation for the

child's disorder, Waaland stated, was that he was sexually abused.

     The trial court directed Dr. Evan Nelson to evaluate father

to assess him for traits of sexual deviancy that might be relevant

to his parenting abilities.   For the evaluation, Dr. Nelson

reviewed his interviews with father, documents submitted by

mother, and the testimony of, among others, Dr. Waaland and

mother.    Dr. Nelson noted that mother's allegation of sexual abuse

seemed to be the primary reason for requesting this evaluation and

addressed the issue accordingly.

     Dr. Nelson administered the Multiphastic Sexual Inventory -

II (MSI-II) test and a portion of the ABEL Assessment of Sexual

Interest (ABEL) test to father.    His score on the MSI-II indicated

some attitudes about sexuality that are problematic, but does not

predict that he will molest in the future.     On the ABEL test,

father tested as sexually interested in preschool-aged boys.

Nelson noted that only the ABEL results suggested father's

interests were anything but normal.      On the probative value of the

ABEL results Dr. Nelson wrote that "[a] psychological test cannot

                                  - 4-
prove what [father] did in the past; and . . . a deviant result on

the ABEL might not be meaningful for predicting the future."

     Dr. Nelson did determine, based upon all of the information

available, that father manifested a sexual disorder.   He stated

that father's behavior met criteria for the DSM-IV diagnosis of

Paraphilia, NOS, an interest in sexual activity that is atypical

and that may eclipse normal sexual functioning.   However,

Dr. Nelson opined that this sexual disorder was not related to the

child.   Accordingly, he "found no clear and convincing evidence

that [father's] psychological problems would affect his behavior

with [the child]."

     By order dated January 30, 2001, the trial court permitted

father supervised visitation with the child for eight hours every

other weekend.    Pamela Taylor, a social worker with Clinical

Alternatives, supervised nine such visits.   Each of the visits

went well.   She testified that father was cooperative and complied

with the rules set forth by Clinical Alternatives.   As ordered by

the trial court, Taylor maintained constant eye-to-eye contact

with the child throughout the visits.   Taylor testified that the

visits, preplanned by mother, often consisted of educational

outings:   trips to science museums, the children's museum, and

schoolhouses.    She noted that father takes the "time to talk with

[the child] regarding different activities, working on his

school," and on a one to ten scale of a dad she rated father a

ten, the very best.   The child, initially timid or reserved in the

                                 - 5-
company of father, has grown more comfortable in father's

presence.

     Gerard Kilyk, another social worker with Clinical

Alternatives, supervised four visits.    He corroborated Taylor's

account of the manner in which father and child collectively

decided on an activity.   Kilyk noted how they interacted, and

recalled how the two "would have a dialogue that would be very

lengthy" and that "[t]here would be lots of interaction about

. . . play type things and just general life things."    He, too,

rated father's parenting skills a ten.

     During the hearing on mother's motion to terminate or further

limit father's supervised visits, father presented the testimony

of Dr. Michael Martelli, a rehabilitation neuropsychologist.

Dr. Martelli opined that damage to the brain would always produce

a consequence.   He reviewed mother's medical records and stated

that the damage to a brain after an operation identical to that

performed on mother might affect the patient's perception and

ability to make decisions.   Dr. Martelli explained that those who

suffer brain damage similar to mother's commonly lack an awareness

of their impairment.   They also frequently misperceive the

intentions and the motivations of others.    In his experience,

relationships change in almost every case after a brain injury.

He estimated the divorce rate to be fifty percent in the year

following brain injury.



                                - 6-
     By final decree of divorce dated August 8, 2001, the trial

court awarded sole legal and physical custody of the child to

mother.   The trial court allowed father to continue supervised

visitation as established by the January 30, 2001 order, and it

also allowed father to begin unsupervised visitation on Father's

Day (June 2002) "[a]s long as the supervisors at Clinical

Alternatives report that" ongoing supervised visitation went well.

Moreover, in case "the parties cannot agree on expanded

visitation," the trial court included in the order a statement

that it "will hear it."     It is from that decree mother appeals.

                                ANALYSIS

                 ISSUE I:    UNSUPERVISED VISITATION

     Mother contends the trial court abused its discretion in

granting father future unsupervised visitation and that, in so

ruling, it failed to address the child's best interests.

Specifically, mother relies on the evidence presented at trial

regarding alleged abuse and the child's perceived distress in

the presence of father to support her claim that the trial court

abused its discretion in allowing visitation.

     "In matters of custody, visitation, and related child care

issues, the court's paramount concern is always the best interests

of the child."   Farley v. Farley, 9 Va. App. 326, 327-28, 387
S.E.2d 794, 795 (1990).     "In matters of a child's welfare, trial

courts are vested with broad discretion in making the decisions

necessary to guard and to foster a child's best interests."    Id.

                                  - 7-
at 328, 387 S.E.2d at 795 (citing Eichelberger v. Eichelberger, 2
Va. App. 409, 412, 345 S.E.2d 10, 12 (1986)).   "A trial court's

determination of matters within its discretion is reversible on

appeal only for an abuse of that discretion . . . and a trial

court's decision will not be set aside unless plainly wrong or

without evidence to support it."   Id. (citations omitted).

     Evidence of the child's alleged abuse produced at trial

consisted primarily of the testimony of mother and Dr. Waaland,

the child's psychologist.   From an alleged statement by the

child about a tickling game with father, mother inferred sexual

abuse.   Hers was the only testimony to recount a direct

statement by the child about father's alleged abusive behavior.

After conducting over thirty sessions with the child,

Dr. Waaland was unable to recount a single direct statement by

the child of any abusive incident.

     Although Dr. Nelson found that father manifested an

interest in sexual activity that was atypical, he did not believe

that this sexual disorder was related to the child.   Dr. Nelson

informed the trial court that he uncovered "no clear and

convincing evidence that [father's] psychological problems would

affect his behavior with [the child]."

     A January 30, 2001 order permitted father supervised

visitation for eight hours every other weekend.   The trial court

heard the testimony of two counselors assigned to supervise



                               - 8-
father's visits.   Both counselors praised father and expressed

unequivocal confidence in his parenting skills.

     For purposes of appellate review, "'[a] trial court is

presumed to have thoroughly weighed all the evidence, considered

the statutory requirements, and made its determination based on

the child's best interests.'"   Logan v. Fairfax County Dep’t of

Human Dev., 13 Va. App. 123, 128, 409 S.E.2d 460, 463 (1991)

(citation omitted).   The record reveals that the trial court's

decision to grant father unsupervised visitation was supported by

the evidence and not plainly wrong.    Therefore, the trial court

did not abuse its discretion.

     Mother further asserts that the trial court wrongly

considered her possible premature death in making the custody

decision.   Her assertion is without merit.   Code § 20-124.3

provides that in determining a child's best interest, the court

shall consider, among other factors, "[t]he age and physical and

mental condition of each parent" and "[t]he role each parent has

played and will play in the future." (Emphasis added).     Mother's

brain condition has been and continues to be an issue in

mother's life and, thus, a factor for the trial court to

consider in determining the child's best interests pursuant to

the statute.

     Moreover, Wilson v. Wilson, 12 Va. App. 1251, 408 S.E.2d
576 (1991), cited by appellant in support of her argument, is

distinguishable from the facts here.    In Wilson, the mother

                                - 9-
sought to move to another state with the child and contested the

award of visitation to father, after the father had violated a

court order enjoining him from performing certain hygiene

practices on the son.   Id. at 1254, 408 S.E.2d at 578.    The

trial court continued joint custody, awarded father liberal

visitation, found that the father was in contempt of the

juvenile court injunction forbidding the questionable practices

and authorized mother's move to Tennessee.     The trial court also

"ordered that should [mother] move from that location, primary

custody of the son would automatically transfer to [father]."

Id.   We held that the trial court abused its discretion in

awarding unsupervised visitation to father after he "persisted

in these activities in contravention of a court order [namely,

an injunction]."   Id. at 1254, 408 S.E.2d at 578-79.    We also

held it was an abuse of discretion for the trial court to

include in its order a "predetermined automatic reversal of

primary custody [from mother to father], based on an

undetermined move in the future."      Id. at 1255, 408 S.E.2d at

579 (noting that child's best interests could not be assessed

until a move is actually contemplated and/or accomplished).

      Here, father did not violate any court orders or engage in

questionable conduct in violation of a court order or

injunction.   Instead, the evidence showed that father complied

with supervision requirements and conducted himself in an

appropriate and exemplary manner.   In contrast to the uncertain

                               - 10-
event in Wilson, viz., a possible move by mother, this case

established that mother underwent an operation for brain cancer

and presently takes medications for seizures.    Therefore, the

trial court was required to consider the parents' physical

condition and their respective roles in the future.    See Code

§ 20-124.3.   Moreover, the contested order provides for

additional hearings in the event that the parties are unable to

agree on expanded visitation in the future.

     The record demonstrates that the trial court properly

considered the factors contemplated by Code § 20-124.3 and

determined that, under the present conditions, the best

interests of the child were consistent with a grant of future,

conditional unsupervised visitation.    Accordingly, we find no

abuse of discretion.

          ISSUE II:    DEFERENCE TO CLINICAL ALTERNATIVES

     Mother asserts the trial court committed reversible error by

delegating its authority to Clinical Alternatives to grant father

unsupervised visits with the child.

     "The trial court's decision, when based upon credibility

determinations made during an ore tenus hearing, is owed great

weight and will not be disturbed unless plainly wrong or without

evidence to support it."   Douglas v. Hammett, 28 Va. App. 517,

525, 507 S.E.2d 98, 102 (1998).   Because we review the evidence in

the light most favorable to the party prevailing below, all

evidence in conflict with the father's evidence must be

                               - 11-
disregarded.   See Garst v. Obenchain, 196 Va. 664, 668, 85 S.E.2d
207, 210 (1955); Rusty's Welding Service, Inc. v. Gibson, 29 Va.

App. 119, 131, 510 S.E.2d 255, 261 (1999).

     The trial court heard and considered the testimony of the

parties and their witnesses, including the observations by two

social workers at Clinical Alternatives regarding father's

supervised visits with the child.   The record demonstrates that

Clinical Alternatives and its staff performed in a professional

and conscientious manner supervising and reporting on visits

between father and child.   Mother presented no evidence that

Clinical Alternatives was not competent or qualified.   Moreover,

in its August 8, 2001 order, the trial court expressly reserved

its authority to hear and determine any visitation issues "[i]f

in the future the parties cannot agree on expanded visitation."

Accordingly, we cannot say the decision to delegate some authority

to Clinical Alternatives to oversee and/or assess present

visitation and recommend future visitation was plainly wrong or

without evidence to support it.

        ISSUE III:   ALLOWING FATHER TO REPORT AND MONITOR

     Mother contends the trial court erred by allowing father to

monitor his own counseling and by ordering father to report any

behavior problems by the child to wife or others.

     "Rule 5A:18 requires that objections to a trial court's

action or ruling be made with specificity in order to preserve

an issue for appeal."   Collado v. Commonwealth, 33 Va. App. 356,

                               - 12-
367, 533 S.E.2d 625, 631 (2000).    The purpose of Rule 5A:18 is

to ensure that the trial court and opposing party are given the

opportunity to intelligently address, examine, and resolve

issues in the trial court, thus avoiding unnecessary appeals and

reversals.   Kaufman v. Kaufman, 12 Va. App. 1200, 1204, 409
S.E.2d 1, 3-4 (1991); Lee v. Lee, 12 Va. App. 512, 514, 404
S.E.2d 736, 737 (1991) (en banc).

     Wife claims she preserved Issue III in her objections to

the final decree of divorce.   A review of this document fails to

show she preserved that issue.    Although mother objected to

"Dr. Nelson's involvement in the duty to report unusual

behaviors," mother failed to object to father's role of

notifying "the mother, [father's] attorney or Dr. Nelson."

Because wife failed to indicate where and if she preserved this

issue, Rule 5A:18 precludes appellate review.   Moreover, due to

the thorough and intense amount of supervision and oversight by

the trial court and Clinical Alternatives in working with the

parties, the record does not reflect any reason to invoke the

good cause or ends of justice exceptions to Rule 5A:18.

     Accordingly, we summarily affirm the decision of the trial

court.   See Rule 5A:27.

                                                          Affirmed.




                                 - 13-